DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 35-40, and 43-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucatero et al. (7,226,467).  Lucatero et al. disclose, at least in figures 9-13B and col. 23, line 8 to col. 25, line 36; a fixation device (14) for fixation of leaflets of a heart valve comprising: a central assembly (74); at least one arm (combination of 18 and 68) moveably coupled to the central assembly, the at least one arm comprising: a body portion (68) having a first end and a second end and a longitudinal axis defined therebetween, the second end being moveable between a closed position (e.g., as shown in fig. 10B) and an open position (e.g., as shown in fig. 13B), the body portion having opposing body lateral sides, each body lateral side extending between the first end and the second end, the body portion having a body portion width defined between the opposing body lateral sides, first and second nondeformable wing extensions (18), each wing extension extending laterally from a respective lateral side, each wing extension having a lateral outer edge (54), wherein a maximum arm width is defined between the outer lateral edge of the first wing extension and the outer lateral edge of the second wing extension; and at least one gripping element  (16) moveable relative to the at least one arm to capture a native leaflet therebetween; wherein the first and second wing extensions each have a first end edge (at the opening between joint 76 and end 54) and a second end edge (at the opening between joint 76 and end 54), wherein the first end edge extends between the respective body lateral side and the outer lateral edge and is located proximate the first end of the body portion, and the second end edge extends between the respective body lateral side and the outer lateral edge and is located proximate the second end of the body portion; wherein the wing first end edge, lateral outer edge, and second end edge form a continuous complex curve (as shown by the contours of 18); wherein the at least one arm further has a recessed trough (defined by surfaces 50) along the longitudinal axis, the trough having a trough width sized greater than a width of the at least one gripping element (as shown in fig. 13B); wherein the trough width increases from the first end of the body portion (adjacent to the joint between elements 18) to the second end of the body portion (at joints 80, as shown in fig. 12B); wherein the first and second wing extensions and the body portion are a single piece (when assembled together); wherein each first and second wing extension in end cross-section extends laterally from the respective body lateral side and then extends perpendicularly to the outer lateral edge (54);  wherein the fixation device comprises a second arm (combination of 18 and 68) moveably coupled to the central assembly, the second arm comprising a body portion (68) having a first end and a second end, the second end being moveable between a closed position and an open position, wherein in the closed position, the at least one arm is sized to surround the second arm on at least three sides of the at least one arm (as shown in fig. 10B); wherein the at least one gripping element has at least one friction element (60) along a length thereof; wherein the at least one gripping element has a plurality of friction elements along the length thereof (as shown in fig. 11B), wherein when the at least one gripping element is located proximate the at least one arm, the plurality of friction elements are disposed along a Active 51987716.140Attorney Docket No.: 003168.3104 length defined between the intersection of the first end edge and the respective body lateral side, and the intersection of the second end edge and the respective body lateral side (as shown in fig. 13B); and wherein the fixation device further comprises: a second arm (combination of 18 and 68) moveably coupled to the central assembly, the second arm comprising a second body portion (68) having a first end and a second end, the second end being moveable between a closed position and an open position; and a second gripping element (16) moveable relative to the second arm to capture a native leaflet therebetween.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5-13, 34, 41, 42, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Lucatero et al. (7,226,467).  With respect to claims 2, 3, 5-13, 34, 41, 42, and 46, Lucatero et al. disclose the invention substantially as claimed, wherein the device includes a maximum arm width that is greater than a body portion width (e.g., as shown in fig. 13B); wherein the first end edge extends from the body lateral side at a first end angle defined between the first end edge and the longitudinal axis (e.g., as shown in fig. 12B or 13B);  wherein the second end edge extends from the respective body lateral side at a second end angle defined between the second end edge and the longitudinal axis (e.g., as shown in fig. 12B or 13B), wherein a first end lead dimension is defined along the body portion by a distance between the first end of the body portion and an intersection of the first end edge and the respective body lateral side; wherein a second end lead dimension is defined along the body portion by a distance between the second end of the body portion and an intersection of the second end edge and the respective body lateral side; wherein a first end lead dimension is defined along the body portion by a distance between the first end of the body portion and an intersection of the first end edge and the respective body lateral side, and a second end lead dimension is defined along the body portion by a distance between the second end of the body portion and an intersection of the second end edge and the respective body lateral side; wherein a second end edge extends from the second end of the body portion (at joint 76) at a second end angle defined between the second end edge and the longitudinal axis, wherein each first and second wing extension in end cross-section extends at a wing extension angle defined between the wing extension and a reference axis extending through the opposing body lateral sides of each respective first and second wing extension (as shown in fig. 11B and 13B, wherein wing extensions 18 are extended).
With respect to claim 46, Lucatero et al. also disclose a kit comprising: a fixation device (14), the fixation device comprising: a central assembly (74); at least one arm (combination of 18 and 68) moveably coupled to the central assembly, the at least one arm, comprising: a body portion (68) having a first end and a second end, the second end being moveable between a closed position (e.g., as shown in fig. 10B) and an open position (e.g., as shown in fig. 11B), and a longitudinal axis defined therebetween, the body portion having opposing body lateral sides, each body lateral side extending between the first end and the second end, the body portion having a body portion width defined between the opposing body lateral sides, and at least one gripping element (16) moveable relative to the at least one arm to capture a native leaflet therebetween, 
However, Lucatero et al. do not explicitly disclose dimensions of the fixation device, such that:
a.  the maximum arm width is between about 1.40 and 1.60 times the body portion width, or is about 1.50 times the body portion width;
b.  the first end edge extends from the body lateral side at a first end angle defined between the first end edge and the longitudinal axis, wherein the first end angle is between 30 and 60 degrees, or is 45 degrees; 
c.  the second end edge extends from the respective body lateral side at a second end angle defined between the second end edge and the longitudinal axis, wherein the second end angle is between 30 and 60 degrees, or is 45 degrees;
d. a first end lead dimension is defined along the body portion by a distance between the first end of the body portion and an intersection of the first end edge and the respective body lateral side, wherein the first end lead dimension is between about 0.15 inch and 0.25 inch;
e. the first end lead dimension is 0.19 inch; 
f.  a second end lead dimension is defined along the body portion by a distance between the second end of the body portion and an intersection of the second end edge and the respective body lateral side, wherein the second end lead dimension is between about 0.05 inch and 0.15 inch; or is 0.09 inch;
g.  a first end lead dimension is defined along the body portion by a distance between the first end of the body portion and an intersection of the first end edge and the respective body lateral side, and a second end lead dimension is defined along the body portion by a distance between the second end of the body portion and an intersection of the second end edge and the respective body lateral side, and the second end lead dimension is less than one third of the first end lead dimension; 
h. a second end edge extends from the second end of the body portion at a second end angle defined between the second end edge and the longitudinal axis, wherein the second end angle is between 30 and 60 degrees; and
i. each first and second wing extension in end cross-section extends at a wing extension angle defined between the wing extension and a reference axis extending through the opposing body lateral sides of each respective first and second wing extension, wherein the wing extension angle is between 125 and 145 degrees, or is about 135 degrees.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fixation device of Lucatero et al., so that its dimensions are optimal for fixation of leaflets, for it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges (of maximum arm length, first and second end angles, etc.) involves only routine skill in the art. In re Aller. Moreover, since applicant has not given any criticality to why the dimensions disclosed have any importance to the function of the claimed device, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.
	Also, with respect to claim 46, Lucatero et al. do not explicitly disclose that the kit includes a plurality of fixation devices, wherein the at least one arm has differing length and width dimensions between the plurality of fixation devices.  Nevertheless, Lucatero et al. disclose, in col. 57, line 40 to col. 58, line 11; that a kit may comprise “any of the components described in relation to the present invention,” and that the invention “may be used in the treatment of a variety of tissue structures besides heart valves,” wherein “tissue structures” may inherently have a variety of shapes and sizes. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the kit of Lucatero et al., so that it includes a plurality of fixation devices, wherein the at least one arm has differing length and width dimensions between the plurality of fixation devices.  Such a modification would allow a suitably-sized fixation device from a plurality of fixation devices to be chosen and applied to a tissue structure as desired.

Allowable Subject Matter
Claims 14-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses  fixation device for fixation of leaflets of a heart valve comprising, inter alia: a central assembly; at least one arm moveably coupled to the central assembly, the at least one arm comprising: a body portion having a first end and a second end and a longitudinal axis defined therebetween, the second end being moveable between a closed position and an open position, the body portion having opposing body lateral sides, each body lateral side extending between the first end and the second end, the body portion having a body portion width defined between the opposing body lateral sides, first and second nondeformable wing extensions, each wing extension extending laterally from a respective lateral side, each wing extension having a lateral outer edge, wherein a maximum arm width is defined between the outer lateral edge of the first wing extension and the outer lateral edge of the second wing extension; and at least one gripping element moveable relative to the at least one arm to capture a native leaflet therebetween; wherein the first and second wing extensions each have a first end edge and a second end edge, wherein the first end edge extends between the respective body lateral side and the outer lateral edge and is located proximate the first end of the body portion, and the second end edge extends between the respective body lateral side and the outer lateral edge and is located proximate the second end of the body portion; and wherein the first end edge has a first end fillet at an intersection with the respective body lateral side, wherein the first end fillet has a radius of curvature between one and eleven times a thickness of the arm; wherein the second end edge has a second end fillet at an intersection with the body lateral side, wherein the second end fillet has a radius of curvature between one and eleven times a thickness of the arm; wherein the first end edge has a first end round at an intersection with the outer lateral edge, wherein the first end round has a radius of curvature between one and eleven times a thickness of the arm; or wherein the second end edge has a second end round at an intersection with the outer lateral edge, wherein the second end round has a radius of curvature between one and eleven times a thickness of the arm.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771